Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-19 are presented for examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goldschmidt et al. (Pub. NO. 2014/027773 A1).

As to claims 1 and 14, Goldschmidt teaches the invention including a method and a forced air handling system of operating an automated monitoring system of a forced air handling system (see, abstract and para 1), the method comprising: initiating a calibration mode of operation via a controller of the forced air handling system (see, para 0040-0045, 0055); closing a plurality of dampers of the forced air handling system via the controller (see, abstract and f para 0040-0045, 0055); pressurizing a duct of the forced air handling system in communication with the plurality of dampers via the controller (see, para 0040-0045, 0055); obtaining a first airflow measurement exiting each one of the plurality of dampers by a flow sensor; sending the first airflow measurement to the controller; de-pressurizing the duct via the controller (see, para 0040-0045, 0055); obtaining a second airflow measurement exiting each one of the plurality of dampers by the flow sensor (see, para 0040-0045, 0055); sending the second airflow measurement to the controller (see, para 0040-0045, 0054-0055).  But Goldschmidt particularly fails to teach or fairly suggest that calculating a statistical difference between the first and second airflow measurements by the controller. 

However, Goldschmidt teaches that the teaches that the means for comparing measurements which can provide alternate means for measurements between various airflow rates can be used to diagnose damper condition as stated in para 0065 as some embodiments, step 306 may involve comparing the measured differential pressure with a threshold pressure value. In other embodiments, step 306 may involve comparing a difference between two measured pressure values to a difference threshold. In further embodiments, step 306 may involve comparing a rate of change of the measured pressure values to a rate of change threshold. The result of the comparison may be used to diagnose at least one of a stuck damper condition, an improperly-sized damper condition, a leaky damper condition, or to predict a damper failure. The damper performance diagnostics are described in greater detail in reference to FIGS. 5-8 (see, figures 5-8 and para 0005, 0053, 0065).  It would have been obvious to a person of ordinary skill in the art at the time the was made to interpret the teachings of Goldschmidt which is capable of measuring, comparing and calculating and analyzing various parameters of the dampers of air flow system to improve the system efficiency and reduce the operating cost of the system.


As to claims 2, 16 and 18, Goldschmidt teaches method and the system further comprising: determining that a damper of the plurality of dampers is leaking by the controller if the associated statistical difference is significant, wherein the airflow evaluation module is configured to determine damper leakage indicative of a significant statistical difference and module outputs the damper leakage determination to an interface for user notification as FIG. 3, process 300 is shown to further include using the pressure information and the control signal to conduct a damper performance diagnostic (step 306). The damper performance diagnostic may include one or more of a stuck damper diagnostic, a predictive damper failure diagnostic, an improperly-sized damper diagnostic, and a damper leakage diagnostic. In some embodiments, step 306 may involve determining whether an AHU for the flow control unit is active or inactive prior to performing the various diagnostics. Step 306 may involve determining a measured differential pressure based on the pressure information. The measured differential pressure may be determined after instructing the damper to move into a desired position (e.g., an open position, a closed position, a partially open position, etc.) (see, figure 3 and para 0064-0065, 0092-0093).  

As to claims 3-5, Goldschmidt teaches the method and the system further comprising: determining that the flow sensor requires calibration by the controller if the second airflow measurement is substantially different than zero and calibrating the flow sensor if the second airflow measurement is substantially different than zero (see, figure 8 and 0092-0093).

As to claims 6, 15 and 17, Goldschmidt teaches the method and the system further comprising: establishing a sensor offset by the controller if the second airflow measurement is substantially different than zero for use by a balancing module of the forced air handling system, wherein the airflow evaluation module is configured to determine an airflow sensor offset if the second airflow measurement is significantly different than zero and outputs the sensor offset to an interface for user notification (see, figure 4 and para 0022, 0067-0069).

As to claims 7-9, Goldschmidt teaches the method, wherein de-pressurizing the duct is caused by de-energizing a blower of the forced air handling system, measuring a pressure differential across each one of the plurality of dampers to confirm no reverse flow of air and wherein upstream and downstream pressure sensors are positioned upstream and downstream of each one of the plurality of dampers, are configured to send respective upstream and downstream signals to the controller, and the controller is configured to calculate the respective pressure differentials (see, abstract and figure 1 and para 0029-0033, 0055-0057, 0098).

As to claim 10, Goldschmidt teaches the method, further comprising: closing a fresh air duct before obtaining the second airflow measurement (see, abstract and para 0003 and 0058-0060).

As to claim 11, Goldschmidt teaches the method, wherein closure of the plurality of dampers is confirmed by a plurality of position sensors each configured to send a position signal associated with a respective damper to the controller (see, abstract and para 0004, 0011, 0060).

As to claim 12, Goldschmidt teaches the method, wherein the first airflow measurement is taken for an extended period of time until the forced air handling system is stabilized (see, abstract and para 0077 and 0087).

As to claims 13, Goldschmidt teaches the method, wherein stabilization of the forced air handling system is determined by the controller via monitoring of the first airflow measurements (see, para 0023, 0029).

As to claims 19, Goldschmidt teaches the forced air handling system, wherein the duct is a supply duct (see, figures 2-4 and para 0016, 0048-0049).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Schneider et al. (US 20040072535 A1) is related to air circulation system for use with or without ductwork having an outside air stream and a return air stream includes a controller and a return damper.

Shah et al. (US 20050156050 A1) is related to method and system for automatically optimizing zone duct damper positions.

Bujak, Jr. et al. (US 20150309120 A1) is related to economizer damper fault detection in HVAC system.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Goldschmidt Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119